NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 8, 2011*
                                   Decided March 9, 2011

                                            Before

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 10‐2860

WILLIAM N. HACKETT,                              Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 09 C 4878
CONTINENTAL AIR TRANSPORT
COMPANY, INC.,                                   Suzanne B. Conlon,
     Defendant‐Appellee.                         Judge.




                                         O R D E R

       William Hackett worked for Continental Air Transport Company as an airport
shuttle driver for ten years until he was fired at the age of 68. Hackett believed that the
company fired him because of his age and filed this suit under the Age Discrimination in




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2860                                                                                  Page 2

Employment Act. See 29 U.S.C. §§ 621‐634. The company moved for summary judgment
and the district court ruled in its favor. Hackett appeals; we affirm.

        At the outset we note that our recitation of the facts tracks the narrative set forth in
the district court’s order. The court mostly adopted the company’s factual presentation at
summary judgment because Hackett failed to cite to the record in responding to the
company’s statement of facts in violation of Rule 56.1 of the Local Rules for the Northern
District of Illinois. See Local Rule 56.1(b)(3); Patterson v. Ind. Newspapers, Inc., 589 F.3d 357,
359‐60 (7th Cir. 2009).

        Hackett was an airport shuttle driver for his entire tenure with the company,
transporting passengers between Chicago‐area airports and various hotels. Shuttle
passengers were required to pay at the time of transport, and Hackett’s duties included
collecting, tracking, and reporting passenger fees. Passengers could pay with cash, credit
cards, vouchers, or prepaid tickets. Drivers were required to keep a daily passenger
manifest and to report any discrepancies.

       Because airport shuttle drivers conduct financial transactions with customers on a
daily basis, the company had a practice of hiring “spotters” to pose as passengers to test the
honesty of its drivers in handling prepaid tickets and cash. On November 28, 2007, a spotter
rode in Hackett’s van, paying for her single‐fare ride with a prepaid ticket good for three
passenger fares. As the company instructed, she told the driver that the other two intended
passengers had arranged alternate transportation. After her arrival at the airport, she called
the company dispatcher, provided the van number, described the driver, and confirmed
that she had provided a three‐person ticket for her single fare. The van number
corresponded to the van assigned to Hackett that day and the spotter’s description of the
van’s driver matched Hackett.

       When the dispatcher and the company treasurer reviewed Hackett’s manifest and
receipts for November 28, they did not account for or contain the prepaid, three‐fare ticket.
Rather, the manifest listed the spotter as a single, cash‐paying passenger and mentioned no
disparity between the fares collected and Hackett’s daily total. The ticket (with a serial
number corresponding to the ticket given to the spotter), however, was included among
Hackett’s receipts for the next day, November 29. The company concluded that Hackett had
substituted one cash fare for the spotter’s three‐fare ticket, kept the three‐fare ticket, and
substituted the ticket for three cash fares the next day, pocketing the difference. The
company suspended Hackett from duty and consulted union representatives. On December
4, Hackett’s supervisor, the company’s controller, and two union representatives met with
Hackett, but Hackett could not explain the discrepancy and abruptly left the meeting. At
that point, the company fired Hackett for theft. Company records show that three other
No. 10‐2860                                                                                Page 3

employees—aged 35, 49, and 66 respectively—were fired during this same time period for
similar incidents of theft.

        Hackett sought to establish age discrimination under both the direct and indirect
methods of proof, see Martino v. MCI Commc’ns Servs., Inc., 574 F.3d 447, 452 (7th Cir. 2009).
In support of his claim, Hackett cited an undated statement by the company’s safety
director that its insurance company would not insure drivers over 70. But the company
rebutted this assertion with affidavits (including an affidavit from the safety director)
establishing that the company had changed its insurance policy to remove the age‐based
exclusion and that it employed at least one shuttle driver who was over 70. Hackett offered
no contradictory evidence, and the district court thus concluded that Hackett could not
show that he was terminated because of his age or call into question the company’s belief
that he was fired for committing theft.

        Proceeding pro se on appeal, Hackett appears to press two arguments. First he
argues that he presented evidence at summary judgment sufficient to establish a prima facie
case of age discrimination and that the company’s proffered reason for firing him was
pretextual.

        But even were we to assume that Hackett established a prima facie case of age
discrimination, he could not prevail because he failed to rebut the company’s legitimate
proffered reason for his firing: theft. See Naik v. Boehringer Ingelheim Pharms., Inc., 627 F.3d
596, 600‐01 (7th Cir. 2010). The company offered sufficient evidence—affidavits and
deposition testimony—to support the claim that it believed him to have stolen the funds.
Once the company articulated a credible reason, Hackett had to demonstrate that it was a
pretext or lie, see id. at 600; Roeben v. BG Excelsior Ltd. P’ship, 545 F.3d 639, 642‐43 (8th Cir.
2008); Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 658‐59 (9th Cir. 2002), and
this he failed to do. The evidence offered at summary judgment showed that the company
fired three younger, similarly situated drivers during the same time frame for failing similar
theft tests and that it fired all drivers whom it conclusively believed to have stolen from the
company. Hackett cited the company’s failure to produce the three‐person ticket and his
shift envelope from November 28 and characterized as hearsay the affidavits and
deposition testimony offered to show that he committed theft. The company, though,
offered the testimony to prove not that Hackett stole the money, but that company
management believed he did. Hackett presented no evidence to challenge the company’s
assertion that it honestly believed that he stole the funds, and so he cannot show that his
firing for theft was pretext.

        Hackett also appears to argue that he did not obtain all the discovery he wanted in
the district court and that he was consequently disadvantaged at summary judgment. He
No. 10‐2860                                                                                Page 4

argues that the company failed to provide him with certain items, including duty rosters,
the three‐person ticket, and the contents of his shift envelopes from November 28 and 29.
But if Hackett concluded during the pendency of the summary judgment motion that he
needed further discovery, he should have filed a motion under Federal Rule of Civil
Procedure 56(f). See Easley v. Kirmsee, 382 F.3d 693, 699 (7th Cir. 2004); Kalis v. Colgate‐
Palmolive Co., 231 F.3d 1049, 1058 n.5 (7th Cir. 2000); see also Skrzypczak v. Roman Catholic
Diocese Of Tulsa, 611 F.3d 1238, 1242 (10th Cir. 2010); Vill. of Oakwood v. State Bank and Trust
Co., 539 F.3d 373, 384 (6th Cir. 2008); United States v. Bloom, 112 F.3d 200, 205 n.17 (5th Cir.
1997).

                                                                                      AFFIRMED.